UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



       United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604


                                     June 7, 2006

                                        Before

                          Hon. William J. Bauer, Circuit Judge

                          Hon. Richard A. Posner, Circuit Judge

                          Hon. Daniel A. Manion, Circuit Judge

No. 04-2406

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Northern District of
                                                 Illinois, Eastern Division.
      v.
                                                 No. 01 CR 103
FEMI JOHNSON.
     Defendant-Appellant.                        Matthew F. Kennelly, Judge.


                                      ORDER

    On Paladino remand, the district judge stated that he would have imposed the same
guidelines sentence that he imposed originally had he known that the guidelines were
merely advisory and not mandatory. Such a resentence is presumptively reasonable and in
this case the presumption has not been rebutted, the judge having fully considered the
defendant's arguments for a lower standard in accordance with 18 U.S.C. § 3553(a).

                                                                  AFFIRMED.